Citation Nr: 0323362	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic skin disorder, claimed as due to 
exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a chronic skin 
disorder, claimed as due to exposure to chemical herbicides, 
for failure to submit new and material evidence.


FINDING OF FACT

After the veteran perfected his appeal of the aforementioned 
issue and his claims folder had been sent to the Board, VA 
received notice that the veteran had died in March 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal regarding 
whether new and material evidence had been submitted to 
reopen his previously denied claim of entitlement to service 
connection for a chronic skin disorder, claimed as due to 
exposure to chemical herbicides.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2003 the veteran died during the pendency of his 
appeal to the Board of a December 2001 RO decision which 
denied his application to reopen a claim for service 
connection for a chronic skin disorder on the basis of 
failure to submit evidence which was new and material to his 
claim.    


As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  The appeal of the December 2001 RO 
decision discussed above has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  

ORDER

The appeal is dismissed.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

